                  Case 4:21-cv-00896-HSG Document 36 Filed 03/31/21 Page 1 of 2
                                                                                                    Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     Sabrina Clapp, et al.,
                                                      )   Case No: _4:21-cv-00896-HSG
                                                                                  __
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE; ORDER
 6   Ally Financial Inc., et al.,                     )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                      Defendant(s).
                                                      )
 8
          I, Gregory M. Boyle                      , an active member in good standing of the bar of
 9    Illinois                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Depository Trust & Clearing Corporation in the
                                                                 Brian Hauck
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    353 N. Clark Street                                  633 West 5th Street, Suite 3600
      Chicago, IL 60654                                    Los Angeles, CA 90071
14
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 923-2651                                       (213) 239-5100
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    gboyle@jenner.com                                    bhauck@jenner.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 6242559      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/09/21                                                Gregory M. Boyle
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Gregory M. Boyle                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

     Dated: 3/31/2021
28
                                                             UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
Case 4:21-cv-00896-HSG Document 36 Filed 03/31/21 Page 2 of 2
